DETAILED ACTION
This action is provided merely to acknowledge the consideration of the IDS filed April 23, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 23, 2018, has been considered by the examiner.

Allowable Subject Matter
Claims 48-67 are allowed. See Notice of Allowability mailed June 25, 2018, for details. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918.  The examiner can normally be reached on M-F, 10AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JENNIFER L KORB/Examiner, Art Unit 3715                                                                                                                                                                                                        


/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715